IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                             January 2014 Term              FILED
                                                          May 27, 2014
                                _____________             released at 3:00 p.m.
                                                          RORY L. PERRY II, CLERK
                                                        SUPREME COURT OF APPEALS
                                 No. 14-0207                OF WEST VIRGINIA
                                _____________


           STATE OF WEST VIRGINIA EX REL. J.C., A MINOR,

          BY AND THROUGH HIS MOTHER AND NEXT FRIEND,

                     MICHELLE COOK, ET AL.,

                      Plaintiffs Below, Petitioners



                                      V.


    THE HONORABLE JAMES P. MAZZONE, LEAD PRESIDING JUDGE,

          ZOLOFT LITIGATION, MASS LITIGATION PANEL;

       PFIZER, INC.; ROERIG, A DIVISION OF PFIZER, INC.; AND

           GREENSTONE, LLC F/K/A GREENSTONE, LTD,

                     Defendants Below, Respondents


  ____________________________________________________________________

                  PETITION FOR WRIT OF PROHIBITION

                            WRIT GRANTED
  ____________________________________________________________________

                            Submitted: May 6, 2014

                             Filed: May 27, 2014


Bert Ketchum                                    Michael J. Farrell
Greene, Ketchum, Farrell,                       Erik W. Legg
Bailey & Tweel                                  Megan Farrell Woodyard
Huntington, West Virginia                       Farrell, White & Legg
and                                             Huntington, West Virginia
Ancil G. Ramey                                  and
Steptoe & Johnson                               Mark S. Cheffo
Huntington, West Virginia	                        Quinn Emanuel Urquhart
Attorneys for Petitioners	                        & Sullivan
                                                  New York, New York
                                                  Attorneys for Respondents


CHIEF JUSTICE DAVIS delivered the Opinion of the Court.

JUSTICE LOUGHRY concurs and reserves the right to file a concurring opinion.

JUSTICE KETCHUM, deeming himself disqualified, did not participate in the decision
of this case.
                               SYLLABUS BY THE COURT


               1.     “In determining whether to entertain and issue the writ of prohibition

for cases not involving an absence of jurisdiction but only where it is claimed that the lower

tribunal exceeded its legitimate powers, this Court will examine five factors: (1) whether the

party seeking the writ has no other adequate means, such as direct appeal, to obtain the

desired relief; (2) whether the petitioner will be damaged or prejudiced in a way that is not

correctable on appeal; (3) whether the lower tribunal’s order is clearly erroneous as a matter

of law; (4) whether the lower tribunal’s order is an oft repeated error or manifests persistent

disregard for either procedural or substantive law; and (5) whether the lower tribunal’s order

raises new and important problems or issues of law of first impression. These factors are

general guidelines that serve as a useful starting point for determining whether a

discretionary writ of prohibition should issue. Although all five factors need not be satisfied,

it is clear that the third factor, the existence of clear error as a matter of law, should be given

substantial weight.” Syllabus point 4, State ex rel. Hoover v. Berger, 199 W. Va. 12, 483

S.E.2d 12 (1996).



               2.     Rule 20(a) of the West Virginia Rules of Civil Procedure provides that

“[a]ll persons may join in one action as plaintiffs if they assert any right to relief . . . [1]

arising out of the same transaction [or] occurrence . . . and [2] if any question of law or fact

common to all these persons will arise in the action.” Under Rule 20(a), joinder is proper


                                                 i
only if both of these requirements are satisfied.



              3.     Rule 3(a) of the West Virginia Rules of Civil Procedure provides that

“[f]or a complaint naming more than one individual plaintiff not related by marriage, a

derivative or fiduciary relationship, each plaintiff shall be assigned a separate civil action

number and be docketed as a separate civil action and be charged a separate fee by the clerk

of a circuit court.” Rule 3(a) is an administrative fee and record keeping provision. The use

of multiple case docket numbers is for the purpose of assessing and tracking filing fees, and

for tracking documents that may apply to individual plaintiffs. Rule 3(a) does not provide

authority for severing a complaint substantively into two or more separate civil cases.




                                              ii
Davis, Chief Justice:

              In this proceeding, twenty-five plaintiff families (hereinafter collectively “the

Petitioners”)1 have invoked the original jurisdiction of this Court to obtain a writ of

prohibition to prevent enforcement of an order by the Mass Litigation Panel (hereinafter “the

Panel”). The Petitioners were referred by the Chief Justice of this Court to the Panel as two

civil actions consisting of nineteen plaintiff families in one action, and six plaintiff families

in the other. The Panel entered an order that divested the Petitioners of their status as two

civil actions and transformed them substantively into twenty-five separate actions. The

Petitioners allege that, as a result of the Panel’s order, the overwhelming majority of the

Petitioners and their claims will be removed to federal court by the Respondents.2 The

Petitioners now ask this Court to prevent enforcement of the order on the grounds that the

Panel did not have authority to substantively alter their status as two civil actions. After a

careful review of the briefs, the record submitted, and listening to the argument of the parties,

we grant the writ.3




              1
                  Each plaintiff family consists of a mother and her child.
              2
               The Respondents are the drug manufacturer Pfizer, Inc., and two of its
subsidiaries, Roerig and Greenstone, LLC. While it is not clear, the record suggests that
Roerig no longer exists.
              3
             We wish to acknowledge that the Court invited the Panel to file a brief in this
matter. We have considered the Panel’s brief and its accompanying appendix.

                                                1

                                                 I.


                        FACTUAL AND PROCEDURAL HISTORY


              This matter began on July 11, 2012, when nineteen children, by and through

their mothers, filed a single complaint alleging products liability and negligence claims

against the Respondents in the Circuit Court of Wayne County.4 The complaint alleged that

each child was born with a birth defect as a result of his or her mother ingesting a drug

named Zoloft (also called Sertraline) that was manufactured by the Respondents.5 Consistent

with the requirements of Rule 20(a) of the West Virginia Rules of Civil Procedure, the

complaint alleged that “joinder of Plaintiffs’ claims is proper because Plaintiffs’ claims arise

out of the same acts and/or omissions of Defendants and/or involve common questions of law

and/or fact.”6 Although only one complaint was filed, Rule 3(a) of the West Virginia Rules

of Civil Procedure required each plaintiff family to pay a filing fee and be docketed with a

separate civil action number.7



              On August 7, 2012, the Respondents removed the claims of eighteen of the


              4
             The residency of each plaintiff family was as follows: West Virginia,
Michigan, Connecticut, Oklahoma, Texas, Tennessee, Maryland, Oregon, South Carolina,
Ohio, New York, Louisiana (2), Pennsylvania (2), Florida (2), and North Carolina (2).
              5
               Zoloft is used to treat several disorders that include major depression, acute
post traumatic stress, and panic disorder.
              6
                  The application of Rule 20(a) is discussed fully in Section III. A, infra.
              7
                  The application of Rule 3(a) is discussed fully in Section III. B, infra.

                                                 2

plaintiff families to a federal district court in the Southern District of West Virginia.8 The

Respondents removed the claims on the grounds that, under Rule 3(a), the claims were

actually eighteen separate actions, not one case. While the matter was pending in federal

court, the circuit court clerk filed an affidavit in that proceeding explaining that the separate

civil action numbers assigned to the plaintiffs were solely for administrative filing fee

purposes and that the matter constituted only one case. The plaintiffs filed a motion to

remand the case back to circuit court. The federal district judge granted the motion to

remand. See J.C. ex rel. Cook v. Pfizer, Inc., Nos. 3:12-CV-04103, et al., 2012 WL 4442518

(S.D. W. Va. Sept. 25, 2012).9



              After the federal district court remanded the case, the Respondents filed a

motion to dismiss the claims asserted by the plaintiff family from New York on the grounds

of forum non conveniens.10 The circuit court denied the motion to dismiss the New York

plaintiff family. The Respondents subsequently filed a petition for writ of prohibition with


              8
              One of the plaintiff families was not removed because its residency, New
York, was the same as the headquarters of Respondent Pfizer.
              9
              The Respondents appealed the district court’s order. The Fourth Circuit
dismissed the appeal on the grounds that it lacked subject matter jurisdiction to address a
remand order. See E.D. ex rel. Darcy v. Pfizer, Inc., 722 F.3d 574 (4th Cir. 2013).
              10
                This motion to dismiss was an effort to once again remove the case to federal
court because complete diversity of jurisdiction would occur if the New York plaintiff family
was dismissed from the case. See Stiftung v. Plains Mktg., 603 F.3d 295, 297 (5th Cir. 2010)
(“A federal court cannot exercise diversity jurisdiction if one of the plaintiffs shares the same
citizenship as any one of the defendants.”).

                                               3

this Court seeking to prohibit enforcement of the circuit court’s order denying dismissal of

the New York plaintiff family. This Court refused the petition.



               The Respondents eventually filed a motion to have the nineteen plaintiff

families referred to the Panel. Pursuant to the authority of Rule 26.06(c)(3) of the Mass

Litigation Rules,11 the Chief Justice of this Court entered an order on September 24, 2013,

denying the motion to refer the plaintiff families to the Panel.12 Contrary to the Respondents’

recitation of the facts, the motion was denied because the plaintiff families’ cause of action

constituted only one case. The order by the Chief Justice specifically provided “that such

Motion to Refer should be denied without prejudice to renew the motion in the event

additional state actions are filed.”13



               On October 28, 2013, six children, by and through their mothers, filed a single

complaint in the Circuit Court of Wayne County, that also alleged products liability and

negligence claims against the Respondents.14 The complaint alleged that each child was born


               11
                    This rule is presented fully in Section III. C, infra.
               12
                    Justice Benjamin was the Chief Justice at that time.
               13
               In order to have a proceeding initiated before the Panel, at least two cases
must be referred that meet the definition of “Mass Litigation” under Rule 26.04(a) of the
Mass Litigation Rules. This rule is presented fully in Section III. C, infra.
               14
                    The residency of each plaintiff family was as follows: West Virginia, New
                                                                                 (continued...)

                                                   4

with a birth defect that was caused by Zoloft.15 Although only one complaint was filed, each

plaintiff family was required to pay a filing fee and be docketed with a separate civil action

number. On the same date that the complaint was filed, the circuit court entered an order

consolidating the complaint of the six plaintiff families with the previously filed complaint

of the nineteen plaintiff families.



               After the two complaints were consolidated, the Petitioners filed a motion to

refer the matter to the Panel on December 2, 2013. On January 14, 2014, the Chief Justice

of this Court entered an order transferring the two consolidated cases to the Panel.16



               Prior to the two cases being transferred to the Panel, the Respondents filed a

second notice of removal in federal court on December 23, 2013. In this second removal

attempt, the Respondents named all nineteen plaintiff families that filed the first complaint.17


               14
              (...continued)
York, South Carolina, Iowa, Indiana, and Illinois.
               15
                The attorneys for the six new plaintiff families are the same attorneys
representing the nineteen plaintiff families. It appears that the six plaintiff families initially
tried to intervene in the case involving the nineteen plaintiff families. However, they
withdrew their motion to intervene. Thereafter, counsel attempted to amend the complaint
of the nineteen plaintiff families in order to add the six plaintiff families, but the trial court
denied the motion to amend and directed the six plaintiff families to file a separate complaint.
               16
                    The author of this opinion entered the referral order.
               17
                    The Respondents did not seek to remove the six plaintiff families that filed
                                                                                 (continued...)

                                                  5

The Respondents argued that the plaintiff family from New York was fraudulently joined.

Therefore, complete diversity existed with the remaining eighteen plaintiff families. The

federal district court denied the motion to remove on the grounds that “partial removal of a

consolidated state civil action is improper.” J.C. ex rel. Cook v. Pfizer, Inc., No. 3:13-33048,

2014 WL 495455, at *5 (S.D. W. Va. Feb. 5, 2014).



              After the two cases were referred to the Panel, a status conference was held on

March 4, 2014. During the conference, the six Panel members introduced themselves and

provided some commentary on the history of mass litigation in the State. The Panel also

informed the parties that it interpreted Rule 3(a) to mean that the two complaints filed were

actually twenty-five separate civil actions. The Panel later restated its interpretation of Rule

3(a) in an order entered on March 11, 2014. The Petitioners filed the instant petition for a

writ of prohibition to prevent enforcement of that order separating the litigation into twenty-

five cases.



                                              II.


                                STANDARD OF REVIEW


              In this proceeding, the Petitioners seek a writ of prohibition to preclude



              17
               (...continued)
the second action.

                                               6

enforcement of an order by the Panel that interpreted Rule 3(a) as essentially nullifying

joinder of unrelated plaintiffs in a single complaint. Insofar as it is an extraordinary remedy,

“[p]rohibition lies only to restrain inferior courts from proceeding in causes over which they

have no jurisdiction, or, in which, having jurisdiction, they are exceeding their legitimate

powers and may not be used as a substitute for writ of error, appeal or certiorari.” Syl. pt.

1, Crawford v. Taylor, 138 W. Va. 207, 75 S.E.2d 370 (1953). In cases where a lower court

is alleged to have exceeded its authority, we apply the following standard of review:

                     In determining whether to entertain and issue the writ of
              prohibition for cases not involving an absence of jurisdiction but
              only where it is claimed that the lower tribunal exceeded its
              legitimate powers, this Court will examine five factors: (1)
              whether the party seeking the writ has no other adequate means,
              such as direct appeal, to obtain the desired relief; (2) whether the
              petitioner will be damaged or prejudiced in a way that is not
              correctable on appeal; (3) whether the lower tribunal’s order is
              clearly erroneous as a matter of law; (4) whether the lower
              tribunal’s order is an oft repeated error or manifests persistent
              disregard for either procedural or substantive law; and (5)
              whether the lower tribunal’s order raises new and important
              problems or issues of law of first impression. These factors are
              general guidelines that serve as a useful starting point for
              determining whether a discretionary writ of prohibition should
              issue. Although all five factors need not be satisfied, it is clear
              that the third factor, the existence of clear error as a matter of
              law, should be given substantial weight.

Syl. pt. 4, State ex rel. Hoover v. Berger, 199 W. Va. 12, 483 S.E.2d 12 (1996).



              This proceeding also will require this Court to interpret our Rules of Civil

Procedure. In that regard, we have held that “[a]n interpretation of the West Virginia Rules

                                               7

of Civil Procedure presents a question of law subject to a de novo review.” Syl. pt. 4,

Keesecker v. Bird, 200 W. Va. 667, 490 S.E.2d 754 (1997).



              With the foregoing standards as our foundation, we now consider the merits

of the Petitioners’ request for a writ of prohibition.



                                              III.


                                       DISCUSSION


              In this proceeding, we have been called upon to determine whether the Panel

was correct in sua sponte deciding that, under Rule 3(a), the two cases that were referred to

it by the Chief Justice had to be litigated substantively as twenty-five separate cases.

Resolution of this issue involves three considerations: (1) the requirements for joining

multiple plaintiffs in one complaint under Rule 20(a); (2) the impact of Rule 3(a) on joinder

of multiple plaintiffs in one complaint; and (3) the authority of the Panel to vacate an

administrative order issued by the Chief Justice of this Court. We will address each issue

separately.


                       A. The Requirements for Joining Multiple

                      Plaintiffs in One Complaint under Rule 20(a)


              Each of the Petitioners that joined in the two complaints filed below did so

under Rule 20(a). This rule provides for discretionary joinder of multiple plaintiffs in a


                                               8

single complaint.18 “Rule 20(a) sets out a two-pronged test for permissive joinder of

plaintiffs[.]” Franklin D. Cleckley, Robin Jean Davis, and Louis J. Palmer, Jr., Litigation

Handbook on West Virginia Rules of Civil Procedure § 20(a), at 572 (4th ed. 2012).

Specifically, and we so hold, Rule 20(a) of the West Virginia Rules of Civil Procedure

provides that “[a]ll persons may join in one action as plaintiffs if they assert any right to

relief . . . [1] arising out of the same transaction [or] occurrence . . . and [2] if any question

of law or fact common to all these persons will arise in the action.”19 Under Rule 20(a),

               18
                The issue of mandatory joinder of parties in a complaint is governed by Rule
19 of the West Virginia Rules of Civil Procedure. See Franklin D. Cleckley, Robin Jean
Davis, and Louis J. Palmer, Jr., Litigation Handbook on West Virginia Rules of Civil
Procedure, § 19(a), at 559 (4th ed. 2012) (“If Rule 19(a) analysis determines the person
should join as a plaintiff, but he/she refuses to do so, the person may be made . . . an
involuntary plaintiff.”). See also Calgon Corp. v. Nalco Chem. Co., 726 F. Supp. 983, 990
(D. Del. 1989) (“We will also give Calgon leave to file a Rule 19 motion to join Kurita as
an involuntary plaintiff within the 30 days if Calgon should determine that Kurita will not
enter a voluntary appearance.”). Insofar as the instant matter concerns discretionary joinder,
we will limit our analysis to Rule 20(a).
               19
                    Rule 20(a) provides in full as follows:

                       All persons may join in one action as plaintiffs if they
               assert any right to relief jointly, severally, or in the alternative in
               respect of or arising out of the same transaction, occurrence, or
               series of transactions or occurrences and if any question of law
               or fact common to all these persons will arise in the action. All
               persons may be joined in one action as defendants if there is
               asserted against them jointly, severally, or in the alternative, any
               right to relief in respect of or arising out of the same transaction,
               occurrence, or series of transactions or occurrences and if any
               question of law or fact common to all defendants will arise in
               the action. A plaintiff or defendant need not be interested in
               obtaining or defending against all the relief demanded.
                                                                                         (continued...)

                                                 9

“[j]oinder is proper only if both of these requirements are satisfied.” Smith v. Planned

Parenthood of St. Louis Region, 225 F.R.D. 233, 243 (E.D. Mo. 2004).



              The purpose of Rule 20(a)’s “permissive joinder is the promotion of judicial

economy by preventing both the duplication of effort and the uncertainty embodied in

piecemeal litigation.” Morris v. Crown Equip. Corp., 219 W. Va. 347, 356 n.8, 633 S.E.2d

292, 301 n.8 (2006). Moreover, “[j]oinder under Rule 20 is wholly procedural in nature and

does not alter the substantive rights of the parties.” Cleckley, Davis, and Palmer, Litigation

Handbook, § 20, at 570 (footnote omitted).



              The two-pronged test under Rule 20(a) also is contained in Rule 20(a) of the

Federal Rules of Civil Procedure.20 The decisions of this Court have indicated that, “[t]o aid

              19
               (...continued)

              Judgment may be given for one or more of the plaintiffs

              according to their respective rights to relief, and against one or

              more defendants according to their respective liabilities.

              20
                   Federal Rule of Civil Procedure 20(a) provides, in relevant part:

                        (a) Persons Who May Join or Be Joined.

                        (1) Plaintiffs. Persons may join in one action as plaintiffs if:

                     (A) they assert any right to relief jointly, severally, or in
              the alternative with respect to or arising out of the same
              transaction, occurrence, or series of transactions or occurrences;
              and
                                                                                     (continued...)

                                                10

in defining the meaning and scope of this state’s individual civil rules of procedure, this

Court often gives substantial weight to federal cases interpreting virtually identical federal

rules.” State ex rel. Erie Ins. Prop. & Cas. Co. v. Mazzone, 220 W. Va. 525, 533 n.6, 648

S.E.2d 31, 39 n.6 (2007). In that regard, we find that the decision in In re Prempro Products

Liability Litigation, 591 F.3d 613 (8th Cir. 2010), helps illustrate the application of Rule

20(a) in the context of multiple plaintiffs suing several drug manufacturers. The decision in

Prempro involved three lawsuits filed in a Minnesota state court. One complaint was filed

by fifty-seven women, another was brought by the representatives of six deceased women

and the third complaint was filed by sixty women. All three complaints alleged that the

women developed breast cancer from their use of the defendants’ medications.21 The

defendants removed all three cases to federal district court. The federal district court found

that some of the plaintiffs were fraudulently joined to defeat federal diversity jurisdiction,

and that the plaintiffs failed to satisfy the joinder requirements under Rule 20(a). The Eighth

Circuit Court of Appeals disagreed with the district court on both issues and ordered the

cases be remanded to the Minnesota state court. With respect to the Rule 20(a) issue, the

Eighth Circuit reasoned as follows:

                    After considering the Rule 20 joinder standards, we
              conclude that the manufacturers have not met their burden of

              20
               (...continued)
                      (B) any question of law or fact common to all plaintiffs
              will arise in the action.
              21
                   The Respondent Pfizer also was one of the defendants in all three cases.

                                               11

              establishing that plaintiffs’ claims are egregiously misjoined.
              Plaintiffs’ claims arise from a series of transactions between
              HRT pharmaceutical manufacturers and individuals that have
              used HRT drugs. Plaintiffs allege the manufacturers conducted
              a national sales and marketing campaign to falsely promote the
              safety and benefits of HRT drugs and understated the risks of
              HRT drugs. Plaintiffs contend their claims are logically related
              because they each developed breast cancer as a result of the
              manufacturers’ negligence in designing, manufacturing, testing,
              advertising, warning, marketing, and selling HRT drugs. Some
              of the plaintiffs allege to have taken several HRT drugs made by
              different manufacturers.

                       Furthermore, given the nature of the plaintiffs’ claims,
              this litigation is likely to contain common questions of law and
              fact. One such common question might be the causal link
              between HRT drugs and breast cancer. Causation for all of the
              plaintiffs’ claims will likely focus on the 2002 WHI study
              suggesting a link between HRT drugs and breast cancer and
              whether the manufacturers knew of the dangers of HRT drugs
              before the publication of that study.

Prempro, 591 F.3d at 623 (internal citation omitted). We find Prempro instructive of the

resolution of the Rule 20(a) joinder issue in this case.



              In the instant proceeding, the Petitioners contend that they satisfied both

requirements of Rule 20(a) in joining nineteen plaintiff families in the first complaint and six

plaintiff families in the second complaint. We agree.



              The same transaction or occurrence prong of Rule 20(a) means all logically

related events. This does not mean that all events must be identical. See Mosley v. General


                                              12

Motors Corp., 497 F.2d 1330, 1333 (8th Cir. 1974) (“Absolute identity of all events is

unnecessary.”). “[T]he logical relationship test is satisfied if there is a substantial evidentiary

overlap in the facts giving rise to the cause of action against each defendant[.]” Klamath

Irrigation Dist. v. United States, 113 Fed. Cl. 688, 707 (2013) (internal quotations and

citation omitted). In other words, individual claims of the plaintiffs are deemed to have met

the same transaction or occurrence requirement “where the defendants’ alleged infringing

acts, which give rise to the individual claims of infringement, . . . share an aggregate of

operative facts.” In re Rivera Lugo, 503 B.R. 13, 17 (Bkrtcy. D. P.R. 2013) (internal

quotations and citations omitted). In the final analysis, multiple persons may join in one

action as plaintiffs if “the essential facts of the various claims are so logically connected that

considerations of judicial economy and fairness dictate that all issues be resolved in one

lawsuit.” Martin v. Bank of Am., N.A., No. 13 Civ. 02350 (ILG) (SMG), 2014 WL 977653,

at *2 (E.D.N.Y. Mar. 12, 2014) (internal quotations and citation omitted).



               In this proceeding, both complaints allege that the Respondents designed,

manufactured, and promoted the drug Zoloft. The Respondents in this proceeding are

companies that essentially constitute a single manufacturer. The complaints allege that each

plaintiff mother ingested Zoloft while pregnant, in a manner and dosage recommended by

the Respondents and as prescribed by the plaintiff mothers’ doctors. It is also contended that

each plaintiff child allegedly suffered birth defects as a result of the drug. Both complaints


                                                13

allege that the Respondents knew or should have known of risks associated with taking the

drug during pregnancy. The complaints allege that the Respondents failed to adequately

disclose the risks of birth defects to the plaintiff mothers and the medical community. The

Petitioners contend in the complaints that the Respondents actively concealed and suppressed

those dangers. The complaints allege that the plaintiff mothers’ treating physicians would

not have prescribed Zoloft had adequate warnings and information about its risks appeared

on the drug label. We find that these allegations satisfy the first requirement of Rule 20(a).

The claims alleged in the complaints are logically related and arise from the same

transactions or occurrences, i.e., the production, distribution, and promotion of Zoloft.22



              The second part of the joinder test under Rule 20(a) requires a showing of

commonality. Courts have held that commonality under the rule is not a difficult test to

satisfy. See Bridgeport Music, Inc . v. 11C Music, 202 F.R.D. 229, 231 (M.D. Tenn. 2001)

(“[T]he common question test[ ] is usually easy to satisfy.” (citation omitted)). Rule 20(a)

requires only a single common question be shown, not multiple common questions. See

Sprint Commc’ns Co., L.P. v. Theglobe.com, Inc., 233 F.R.D. 615, 617 (D. Kan. 2006)


              22
                 In the attempted removal to federal court involving the eighteen plaintiff
families, the district court judge also found that the Petitioners satisfied the same transaction
or occurrence prong of federal Rule 20(a). See J.C. ex rel. Cook v. Pfizer, Inc., 2012 WL
4442518, at *5 (“Plaintiffs argue that the claims in the complaint satisfy the same transaction
or occurrence requirements of Rule 20 because the claims all arise ‘out of the design and
mass production of Zoloft and its distribution without adequate labeling of known risks and
warning about the drug’s inherent dangers.’ The Court agrees.”).

                                               14

(“Some, not all, questions of law or fact must be common.”). The common question of fact

or law “need not be the most important or predominant issue in the litigation.” Nguyen v.

CTS Elecs. Mfg. Solutions Inc., No. 13-CV-03679-LHK, 2014 WL 46553, at *4 (N.D. Cal.

Jan. 6, 2014). The Petitioners’ claims also satisfy the second requirement of Rule 20(a). A

few of the questions of fact common to all Petitioners include the design of Zoloft, the

Respondents’ knowledge of the drug’s safety, and their representations about its safety.23



              In sum, the allegations set out in the two complaints are sufficient to permit

joinder under Rule 20(a).24



                          B. The Impact of Rule 3(a) on Joinder
                          of Multiple Plaintiffs in One Complaint

              23
                 In the attempted removal to federal court involving the eighteen plaintiff
families, the district court judge also found that the Petitioners satisfied the common question
of fact or law prong of federal Rule 20(a). See J.C. ex rel. Cook v. Pfizer, Inc., 2012 WL
4442518, at *6 (“Plaintiffs’ claims also satisfy the second requirement of Rule 20(a)—that
any question of law or fact common to all plaintiffs will arise in this action.”).
              24
                 Our determination that the allegations in both complaints satisfy the joinder
requirements under Rule 20(a) is consistent with findings by other courts in cases involving
the drug Zoloft. See T.F. ex rel. Foster v. Pfizer, Inc., No. 4:12CV1221CDP, 2012 WL
3000229, at *2 (E.D. Mo. July 23, 2012) (“Plaintiffs in this case have filed suit against
defendants for injuries caused by the same drug [Zoloft] and arising out of the same
development, marketing and sales practices for that drug, and common issues of law and fact
are likely to arise in the litigation.”); In re: Zoloft (Sertraline Hydrochloride) Prods. Liab.
Litig., 856 F. Supp. 2d 1347, 1348 (J.P.M.L. 2012) (“On the basis of the papers filed and the
hearing session held, we find that these 57 actions involve common questions of fact[.]
These actions share factual questions arising out of allegations that Zoloft causes birth
defects in children whose mothers ingest the drug while pregnant.”).

                                              15

              Although the two complaints filed in this matter set out allegations that

satisfied the requirements for permissive joinder under Rule 20(a), the Panel determined that

Rule 3(a) required the two complaints to be treated substantively as twenty-five individual

causes of action. The Panel has pointed out that it proposed an amendment to Rule 3(a) in

2008,25 which incorporated language that required unrelated plaintiffs pay a separate filing

fee and be docketed with a separate civil action number. The Panel has indicated that it

proposed the amendment for substantive purposes, not for administrative fee purposes. We

do not question what the Panel may have intended in proposing the amendment to Rule 3(a)

in 2008. However, this Court’s intent in adopting the amendment to Rule 3(a) predates 2008,

and was, in fact, articulated in Cable v. Hatfield, 202 W. Va. 638, 505 S.E.2d 701 (1998).

Consequently, before we examine Rule 3(a) and the Panel’s interpretation thereof, we must

look at the precursor to Rule 3(a) that was created in Cable.



              1. Joining multiple plaintiffs in one complaint under Cable. The decision

in Cable v. Hatfield came to this Court as an appeal by plaintiffs from a circuit court order

that denied their petition for a writ of mandamus. The plaintiffs in Cable attempted to have

a complaint filed that named sixteen persons as plaintiffs, but the circuit clerk refused to file




              25
             The Panel also proposed amendments to several other rules, and a
recommendation for the adoption of a new rule under the West Virginia Trial Court Rules.

                                               16

the complaint.26 The clerk determined that, under a local court rule, multiple plaintiffs could

not be joined in a single complaint; therefore, each plaintiff had to file a separate complaint

and a separate filing fee.27 The plaintiffs filed a petition for a writ of mandamus with the

circuit court seeking to compel the clerk to file the complaint. The circuit court denied relief,

and the plaintiffs appealed.



              At the outset in Cable, this Court recognized that the issue of the assessment

of a fee for filing a civil complaint was governed by statute. See W. Va. Code § 59-1-11

(2012) (Repl. Vol. 2012). Cable made clear that, under that statute, a clerk has a duty to

collect a filing fee, in the amount set out under the statute, prior to allowing a complaint to

be filed. For purposes of imposing the filing fee, Cable concluded that the “statute makes

no distinction regarding the number of plaintiffs joining a particular suit.” Cable, 202 W.

Va. at 644, 505 S.E.2d at 707. Cable also made the following observations regarding naming

multiple plaintiffs in a single complaint:

                     Our rules of civil procedure permit multiple plaintiffs to
              join in a single action, under the appropriate circumstances.
              Increasingly, numerous parties will join in an action as
              authorized by Rule 20. The mass litigation that can result
              imposes a significant burden, financial and otherwise, on circuit
              clerks’ offices. However, the West Virginia Rules of Civil
              Procedure are silent with regard to the filing fee to be charged

              26
                   The complaint was mailed to the clerk’s office with a single filing fee.
              27
                 The clerk also refused to file the complaint for another reason that is not
relevant in this case.

                                                17

              when multiple parties choose to join in one action.

Cable, 202 W. Va. at 644-45, 505 S.E.2d at 707-08 (citation omitted) (emphasis added).



              To relieve the “significant” financial burden imposed on circuit clerks by a

complaint naming multiple plaintiffs, Cable noted that circuit courts had the administrative

authority to impose additional fees when multiple plaintiffs are joined in a single complaint.

                      Courts have inherent authority to require necessary
              resources, such as sufficient funds for operating expenses, work
              space, parking space, supplies, and other material items. In
              order for a court to invoke use of its inherent power to require
              resources, the court must demonstrate that such resources are
              reasonably necessary for the performance of its responsibilities
              in the administration of justice. Although courts must be
              cautious not to reach beyond the power of the judicial branch, it
              is crucial for the judiciary to be able to invoke such power as is
              reasonably necessary to maintain itself as an independent and
              equal branch of our government. Syl. pt. 3, State ex rel.
              Lambert v. Stephens, 200 W. Va. 802, 490 S.E.2d 891 (1997).

Cable, 202 W. Va. at 645, 505 S.E.2d at 708. Recognizing the authority of circuit courts to

require resources for the proper administration of the courts, Cable made the following

dispositive holding:

                      A circuit judge or chief judge of a circuit with more than
              one judge, shall have the authority to enter an administrative
              order governing when separate filing fees are required and may
              require additional filing fees in multiple plaintiff cases until
              such time as a statewide rule governing filing fees in multiple
              plaintiff cases is promulgated.

Syl. pt. 3, Cable, 202 W. Va. 638, 505 S.E.2d 701 (emphasis added). The decision in Cable


                                             18

went on to set out the procedure that should be followed when multiple plaintiffs are joined

in a complaint:

                     When a circuit court clerk receives a complaint, which
              lists multiple plaintiffs, complies with the West Virginia Rules
              of Civil Procedure and is accompanied by the . . . filing fee
              mandated by W. Va. Code § 59-1-11(a) . . ., the clerk must file
              the complaint. Once such a complaint has been filed, the circuit
              judge to whom the case has been assigned must determine
              whether the requirements . . . are met such that additional filing
              fees should be assessed.

Syl. pt. 4, in part, Cable, 202 W. Va. 638, 505 S.E.2d 710.28



              In sum, the critical factual setting presented to this Court in Cable involved a

local circuit court rule that prohibited multiple parties from being joined in one complaint.

Under the local rule each plaintiff had to file a separate complaint and pay a separate filing



              28
                 The decision in Cable also made reference to the newly established Panel and
its potential role in litigation involving multiple plaintiffs joined in a single complaint:

                      This Court recently established a Mass Litigation Panel
              to, inter alia, “develop and implement case management and
              trial methodologies for mass litigation.” See Rule XIX(b)(1),
              W. Va. T.C.R. for Trial Courts of Record. This panel became
              fully operational on July 1, 1998. Due to its recent
              commencement, the panel obviously has not yet had the
              opportunity to address issues such as the one presently before
              us. In the absence of the adoption of a relevant rule proposed
              by the mass litigation panel, our decision must be guided by
              W. Va. Code § 59-1-11(a).

Cable, 202 W. Va. at 646, 505 S.E.2d at 709 (emphasis added).

                                             19

fee. Based upon the application of Rule 20(a), this Court rejected the local court rule that

barred joinder of multiple plaintiffs in a single complaint. The decision in Cable expressly

noted that Rule 20(a) authorized such joinder. However, we were keenly sensitive to the

“significant burden, financial and otherwise, on circuit clerks’ offices” as a result of allowing

multiple plaintiffs to be joined in one complaint. To alleviate this financial burden, the Court

in Cable authorized circuit courts to impose additional filing fees on complaints filed by

multiple plaintiffs, pending this Court’s adoption of a statewide rule addressing the issue.



              The discretion Cable gave to trial courts to require additional filing fees, when

multiple plaintiffs joined in a single complaint, was addressed by a federal court in Grennell

v. Western Southern Life Insurance Co., 298 F. Supp. 2d 390 (S.D. W. Va. 2004). The

decision in Grennell started out as a civil action filed by 2,286 plaintiffs in the Circuit Court

of Mason County, West Virginia. The plaintiffs sued an insurance company and seven

individuals who were allegedly agents of the insurer. The single complaint filed by the

plaintiffs alleged that the defendants committed various forms of fraud against them in the

sale of certain life insurance policies. Although only one complaint was filed, the clerk of

the court, acting pursuant to an administrative order of the circuit court, required each

“family unit plaintiff” to pay a separate filing fee and be assigned a separate case number.

Based upon the definition given to “family unit plaintiff,” 1,891 case numbers were assigned,

and 1,891 filing fees were charged. Even though the clerk was required to assign multiple


                                               20

case numbers and charge multiple filing fees, the plaintiffs were not required to file multiple

complaints. “According to the Mason County Circuit Court Clerk, multiple case numbers

were assigned ‘for purposes of assessing and tracking the filing fees . . . and for tracking

documents that may apply to individual Plaintiffs’ [sic].’” Grennell, 298 F. Supp. 2d at 392.



              The defendants in Grennell removed the claims of 1,317 of the plaintiffs to

federal court. The defendants argued that they did not have to remove all the plaintiffs to

federal court because the plaintiffs were never properly joined in circuit court, and, therefore,

the plaintiffs’ claims constituted separate causes of action. Alternatively, the defendants

contended that if the claims constituted one action, some of the plaintiffs were fraudulently

joined to defeat federal jurisdiction. The plaintiffs argued that the claims should be

remanded to circuit court because only one action had been filed. The federal district court

agreed with the plaintiffs, in part, in finding that only one civil action was filed even though

separate filing fees were charged and separate docket numbers were assigned. The decision

addressed the matter as follows:

                      Plaintiffs urge this Court to examine the status of this
              litigation as it existed in Mason County Circuit Court and to
              determine that despite certain administrative actions taken by
              that court, there existed only one case. . . . According to
              Plaintiffs, if the Mason County litigation was truly one case,
              then removal was improper. . . . If as Defendants posit and as
              explained more fully below Plaintiffs were fraudulently joined
              in state court, then a finding that the litigation was only a single
              case will not defeat the diversity jurisdiction of this Court. . . .


                                               21

                     ....

                      Defendants argue that “there has been no joinder or
              consolidation here.” The Court is not swayed by this assertion.
              As noted, the Mason County plaintiffs filed only one complaint
              to initiate litigation that included over 2,200 individuals.
              Defendants are correct that the cases were never formally
              consolidated. Therefore, if Plaintiffs were not joined in one
              action, the Circuit Court would have required them to file a
              separate complaint on behalf of each plaintiff. Defendants also
              point out that Plaintiffs were required to pay multiple filing fees.
              As discussed, however, the Mason County Circuit Court Clerk
              characterizes these as “supplemental filing fees.” This
              description of the fees supports Plaintiffs’ argument that the
              litigation involved something other than 1,891 separate original
              actions. . . . The Court therefore finds that Defendants have not
              met their burden of demonstrating that the Mason County
              Circuit Court litigation involved non-joined plaintiffs.29

Grennell, 298 F. Supp. 2d at 393-95.



              In the final analysis, Grennell supports the proposition that, under the authority

of Cable, multiple plaintiffs can join in a single complaint, even though they are charged

separate filing fees and assigned separate docket numbers.



              2. Joining multiple plaintiffs in one complaint under Rule 3(a). As

previously mentioned, the Panel sua sponte determined that the two cases referred to it by

the Chief Justice would be treated substantively as twenty-five separate civil actions. The


              29
                The Grennell Court went on to find that the plaintiffs were fraudulently
joined to defeat federal jurisdiction.

                                              22

Panel’s order addressed the matter as follows:

              [T]he Panel ORDERS the 25 civil actions filed in the Zoloft
              Litigation to be treated as separate civil actions. The Panel
              notes . . . that Rule 3(a) is, on its face, a substantive rule of civil
              procedure, not an “administrative rule.”

We respectfully disagree with the Panel’s interpretation of Rule 3(a).



              To begin, the relevant language in Rule 3(a) that was relied upon by the Panel

was incorporated into the rule in 2008. The text of Rule 3(a) provides as follows:

                     (a) Complaint. A civil action is commenced by filing a
              complaint with the court. For a complaint naming more than
              one individual plaintiff not related by marriage, a derivative or
              fiduciary relationship, each plaintiff shall be assigned a
              separate civil action number and be docketed as a separate civil
              action and be charged a separate fee by the clerk of a circuit
              court.

(Emphasis added). The italicized language was added in 2008. The Panel’s order states that

it proposed this amendment to the Court with the intent that “[e]ach separately assigned civil

action number constitutes a separate civil action for any and all substantive purposes, as

opposed merely for administrative purposes, such as fee collection.” The Respondents have

argued that “[t]he Panel’s unique role as the author of the rule and the judicial tribunal

charged with applying it to mass-tort scenarios makes the Panel especially well-suited to

interpret the rule’s meaning and purpose.” Both the Panel and the Respondents overlook the

fact that the Panel’s purported intent in recommending the adoption of Rule 3(a) is

inconsistent with Cable and Rule 20(a).

                                                23

              Simply put, this Court did not adopt the amendment to Rule 3(a) for the

purpose articulated by the Panel. This Court’s intent behind Rule 3(a) was expressly set out

in Cable. As pointed out previously, the decision in Cable rejected a local circuit court rule

that barred joinder of plaintiffs in a single complaint. Cable approved of such joinder and

authorized circuit courts to assess separate filing fees in those circumstances. The Panel’s

interpretation of Rule 3(a) resurrects the local circuit court rule that this Court rejected in

Cable and, in effect, implicitly overrules Cable.



              It is obvious from the wording of Rule 3(a) that multiple plaintiffs may join in

a single complaint. The relevant language in the rule states: “[f]or a complaint naming more

than one individual plaintiff[.]” This language clearly implies that a complaint may name

multiple persons as plaintiffs in a single complaint. If this Court intended the result argued

by the Panel, we could have achieved that result by fashioning an amendment that read: “No

complaint shall name more than one individual plaintiff, unless they are related by marriage,

a derivative or fiduciary relationship.” Rule 3(a) was not drafted to achieve this result. All

that Rule 3(a) was intended to do was to attach a separate filing fee and record keeping

docket number for multiple persons, not related by marriage, a derivative or fiduciary

relationship, who are joined as plaintiffs in a complaint.



              In its brief filed in this matter, the Panel also argued that the definition of mass


                                               24

litigation provided by Rule 26.04(a)(2) supports its decision to treat the two cases as twenty-

five separate actions. The Panel points out that Rule 26.04(a)(2) has defined mass litigation

to mean “[t]wo (2) or more civil actions pending in one or more circuit courts . . . involving

common questions of law or fact in ‘personal injury mass torts’ implicating numerous

claimants in connection with widely available or mass-marketed products and their

manufacture, design, use, implantation, ingestion, or exposure[.]”30 (Emphasis added). The


              30
                   The full definition of “Mass Litigation” is provided under Rule 26.04(a) as
follows:
                                “Mass Litigation” Two (2) or more civil actions
                        pending in one or more circuit courts: (1) involving
                        common questions of law or fact in mass accidents or
                        single catastrophic events in which a number of people
                        are injured; or (2) involving common questions of law or
                        fact in “personal injury mass torts” implicating numerous
                        claimants in connection with widely available or
                        mass-marketed products and their manufacture, design,
                        use, implantation, ingestion, or exposure; or (3)
                        involving common questions of law or fact in “property
                        damage mass torts” implicating numerous claimants in
                        connection with claims for replacement or repair of
                        allegedly defective products, including those in which
                        claimants seek compensation for the failure of the
                        product to perform as intended with resulting damage to
                        the product itself or other property, with or without
                        personal injury overtones; or (4) involving common
                        questions of law or fact in “economic loss” cases
                        implicating numerous claimants asserting defect claims
                        similar to those in property damage circumstances which
                        are in the nature of consumer fraud or warranty actions
                        on a grand scale including allegations of the existence of
                        a defect without actual product failure or injury; or (5)
                        involving common questions of law or fact regarding
                                                                                     (continued...)

                                                25

Panel contends that, under the rule, the phrase “civil actions” has a different meaning than

the term “complaint.” According to the Panel, “Mass Litigation is not determined by the

number of complaints filed. It is determined by the number of civil actions pending in one

or more circuit courts.” The Panel failed to cite any authority to support its contention that,

in essence, one complaint can be composed of twenty-five civil actions. We are not

persuaded by the Panel’s analysis.



              “[A] complaint is synonymous with . . . a civil action.” Cooley v. Zewe, No.

11-99 Erie, 2012 WL 6677885, at *3 (W.D. Pa. Dec. 21, 2012) (internal quotations and

citation omitted). Moreover, “[a] ‘civil action’ has been defined as an [a]ction brought to

enforce, redress, or protect private rights.” Estate of Johnson v. Randall Smith, Inc., 989

N.E.2d 35, 39 (Ohio 2013). See Derderian v. Essex Ins. Co., 44 A.3d 122, 128 (R.I. 2012)

(“[A] ‘civil action’ is defined as [a]n action brought to enforce, redress, or protect a private

or civil right; a noncriminal litigation.”). A civil action brought to redress an injury is

embodied in the complaint. If there is no complaint, there is no civil action. In other words,

the filing of a complaint, regardless of how many plaintiffs are joined, is but one civil action.

While it is true there may be many theories set out in a complaint, this does not alter the fact



              30
                   (...continued)
                         harm or injury allegedly caused to numerous claimants
                         by multiple defendants as a result of alleged nuisances or
                         similar property damage causes of action.

                                                26

that only one civil action is commenced through the filing of one complaint. The number of

complaints filed determines the number of civil actions filed. Consequently, we do not

accept the Panel’s distinction between a civil action and a complaint.



              Further, if this Court had sought to achieve the Panel’s interpretation of Rule

3(a), we necessarily would have had to abolish Rule 20(a). As previously discussed in this

opinion, Rule 20(a) expressly permits multiple persons to “join in one action as plaintiffs”

under specified conditions. The Respondents contend that the Panel’s interpretation of Rule

3(a) works in harmony with Rule 20(a) because “claims of unrelated plaintiffs must begin

as separate cases, and a court can then consolidate those cases if the standard for joinder is

satisfied.” To achieve the result argued by the Respondents would require ignoring the clear

language in Rule 3(a) that states that a complaint may “nam[e] more than one individual

plaintiff[.]” This language does not require unrelated plaintiffs to file individual complaints

and thereafter seek joinder under Rule 20(a). It is black letter law that when plaintiffs are

initially joined in a complaint, there is no requirement that a separate motion for joinder be

made under Rule 20(a). See Grennell v. Western Southern Life Ins. Co., 298 F. Supp. 2d at

395 (“Defendants also note that no motion for joinder was made in the Circuit Court action.

Under both West Virginia and federal procedural rules, however, no such motion is required




                                              27

where, as in this case, multiple parties are joined at the time of the filing of a complaint.”).31



               In view of the foregoing discussion, we now make clear and hold that Rule 3(a)

of the West Virginia Rules of Civil Procedure provides that “[f]or a complaint naming more

than one individual plaintiff not related by marriage, a derivative or fiduciary relationship,

each plaintiff shall be assigned a separate civil action number and be docketed as a separate

civil action and be charged a separate fee by the clerk of a circuit court.” Rule 3(a) is an

administrative fee and record keeping provision. The use of multiple case docket numbers

is for the purpose of assessing and tracking filing fees, and for tracking documents that may

apply to individual plaintiffs. Rule 3(a) does not provide authority for severing a complaint

substantively into two or more separate civil cases.



               31
                 Under the proper circumstances, severance of parties properly joined under
Rule 20(a) may be achieved through Rule 21 of the West Virginia Rules of Civil Procedure.
Rule 21 provides, in relevant part, that “[a]ny claim against a party may be severed and
proceeded with separately.” It has been recognized that “Rule 21 may . . . be invoked to
sever the claims of parties otherwise permissively joined pursuant to Rule 20(a) for
convenience, to avoid prejudice, or to promote the expeditious resolution of the litigation.”
Dantzler-Hoggard v. Graystone Acad. Charter Sch., No. 12-0536, 2012 WL 2054779, at *10
(E.D. Pa. June 6, 2012) (internal quotations and citation omitted). See Robinson v. Dart, No.
13C1502, 2014 WL 222711, at *5 (N.D. Ill. Jan. 21, 2014) (“[P]laintiffs are properly joined
under Rule 20(a), the court may still sever a party pursuant to Rule 21[.]”); Brighton
Collectibles, Inc. v. RK Texas Leather Mfg., No. 10-CV-419-GPC (WVG), 2013 WL
2631333, at *2 (S.D. Cal. June 11, 2013) (“A court may sever a trial under Rule 21 even if
the parties are properly joined under Rule 20(a).”); Gsouri v. Farwest Steel Corp., No. C10­
5769BHS, 2011 WL 1827343, at *2 (W.D. Wash. May 12, 2011) (“A court may, in its
discretion, sever a trial under Rule 21, even if the parties are properly joined under Rule
20(a).”).

                                               28

              The holding reached in this case also has been reached by two federal district

courts. In the previously mentioned federal case involving the eighteen plaintiff families, the

Respondents herein argued “that because the state court separated Plaintiffs’ claims into

distinct case numbers, and charged separate filing fees for each case, the claims are not

properly joined.” J.C. ex rel. Cook v. Pfizer, Inc., 2012 WL 4442518, at *2. The district

judge rejected this argument as follows:

                       Defendants offer no authority . . . for the proposition that
              Rule 3(a) was meant to have the rather severe substantive effect
              of prohibiting all unrelated persons from proceeding with a mass
              claim in West Virginia state courts. Instead, it seems more
              likely that the changes to Rule 3(a) were intended to alter the
              administration of mass claims by the state courts. Plaintiffs
              provide the affidavit of the Clerk of the Wayne County Circuit
              Court . . . stating that Plaintiffs in this matter were separated by
              the state court as directed by Rule 3(a), but that they were not
              required to file separate complaints, were not considered
              separate cases, and were all assigned to the same judge. A
              single affidavit may not be dispositive on the question of how to
              interpret a state rule of civil procedure, but in this case, it
              illustrates the principle evident from the changes to Rule
              3(a). . . : administrative separation of claims in state court does
              not determine the propriety of joinder in federal court.
              Defendants have not met their burden of demonstrating that
              Plaintiffs’ claims were not properly joined because of case
              processing practices in Wayne County Circuit Court.

J.C. ex rel. Cook v. Pfizer, Inc., 2012 WL 4442518, at *3.



              In the second federal case, Almond v. Pfizer Inc., No. 1:13-CV-25168, 2013

WL 6729438 (S.D. W. Va. Dec. 19, 2013), the district court addressed the meaning of our


                                               29

Rule 3(a). In Almond, over thirty-six plaintiffs filed a single complaint in the McDowell

County Circuit Court against Pfizer, a Respondent in this case. The plaintiffs alleged that

they developed diabetes as a result of taking the defendant’s drug called Lipitor. The

defendant removed the claims of thirty-six of the plaintiffs to a federal district court. One

of the arguments made by the defendant in the federal litigation was that, under our Rule

3(a), the plaintiffs had to be treated substantively as having filed thirty-six separate

complaints. The plaintiffs argued that only one complaint was filed in state court and that

the case should be remanded back to state court. The district judge, relying in part on the

decision in J.C. ex rel. Cook v. Pfizer, Inc., agreed with the plaintiffs as follows:

                     In considering this precise issue in a case with the same
              defendant, represented by the same counsel, setting forth the
              same arguments, Judge Chambers interpreted Rule 3(a) as
              “intended to alter the administration of mass claims by the state
              courts” and found that it was not “meant to have the rather
              severe substantive effect of prohibiting all unrelated persons
              from proceeding with a mass claim in West Virginia state
              courts.” J.C. ex rel. Cook v. Pfizer, Inc., 2012 WL 4442518, 3
              (S.D.W. Va.2012) (Chambers, J.).

                      ....

                      The Plaintiffs in the present action properly joined their
              claims in a single case, regardless of the administrative filing
              requirements of the state court. This Court finds Judge
              Chambers’ reasoning persuasive with respect to the application
              of West Virginia Rule of Civil Procedure 3(a), and further finds
              that the rule does not mandate that federal courts treat all
              plaintiffs in a joined case, whether under a single civil action
              number or not, independently for the purposes of remand
              analysis. It is undisputed that four of the Plaintiffs named in the
              complaint and the amended complaint are New York citizens,

                                              30

               and that the Defendant has its principal place of business in New
               York and is, therefore, considered a New York citizen for
               federal diversity jurisdiction purposes. As such, the four New
               York plaintiffs, parties to the single complaint, defeat diversity
               jurisdiction.

Almond v. Pfizer Inc., 2013 WL 6729438, at *3-4.32



                       C. The Authority of the Panel to Vacate an

                     Administrative Order Issued by the Chief Justice



               32
                  Some federal courts similarly require separate filing fees for multiple
prisoners that are joined in a single complaint. See Schuenke v. Wisconsin Dep’t. of Corrs.,
No. 13-CV-865-bbc, 2014 WL 905529, at *1 (W.D. Wis. Mar. 7, 2014) (“Although plaintiffs
have joined their claims in one complaint, each is bringing an action subject to the 1996
Prison Litigation Reform Act and each must pay the full $350 fee for filing the action.”);
Ross v. Hardy, No. 12 C1069, 2013 WL 951164, at *1 (N.D. Ill. Mar. 12, 2013) (“Although
Fed. R. Civ. P. 20(a) permits co-plaintiffs to bring a jointly filed complaint, the Prison
Litigation Reform Act holds each plaintiff responsible for payment of a full filing fee, which
is $350. Accordingly, each inmate who seeks to be a part of this suit must . . . prepay the
$350 filing fee.”). Nevertheless, federal courts do not treat a complaint filed by multiple
prisoners as separate complaints for each prisoner merely because each prisoner is assessed
a filing fee. Our research also found that the courts of Louisiana have the authority to assess
separate filing fees against each plaintiff named in a complaint. See Adams v. Airco Welding
Prods. Co., 739 So. 2d 375, 377 (La. Ct. App. 1999) (“[T]he fees schedule of this court
requires each plaintiff to pay the full filing fees in petitions of multiple plaintiffs unless the
lawsuit arises from one single incident, such as an automobile accident.”). Moreover, it
appears that some state courts in Mississippi have required multiple plaintiffs joined in a
single complaint pay separate filing fees. However, the Mississippi Supreme Court found
that no statutory authority allowed for the imposition of separate filing fees. See Hinds Cnty.
Bd. of Supervisors v. Abnie, 934 So. 2d 996, 999 (Miss. 2006) (“As succinctly stated by this
Court’s Order of September 4, 2003, the Legislature established the statutory fees allowed
to be charged by clerks, and ‘no more.’ In the matter sub judice, the Circuit Clerk was not
at liberty to assess and collect administrative costs and separate filing fees for each plaintiff,
as it was contrary to state law, specifically Miss. Code Ann. Section 25-7-1 and Section
25-7-13. Plaintiffs were improperly and impermissibly required to pay filing fees and
administrative costs in excess of the statutorily authorized amount.”).

                                               31

              Although we have determined that the Panel incorrectly interpreted Rule 3(a),

we are compelled to address the issue of whether the Panel had the authority to vacate the

Chief Justice’s order that found that these actions constituted two cases. As a general matter,

the Chief Justice of this Court has the constitutional authority to issue administrative orders

controlling the courts in this State. See W. Va. Const. III, § 3 (“The chief justice shall be the

administrative head of all the courts.”). See also W. Va. Code § 50-1-16 (1982) (Repl. Vol.

2008) (“Rules promulgated by the judge of a circuit court, or the chief judge thereof,

pursuant to the provisions of this chapter shall be subordinate and subject to the rules of the

Supreme Court of Appeals or the orders of the chief justice thereof.”); W. Va. Code

§ 51-2A-7(b) (2013) (Supp. 2013) “Local [family court] administrative rules are subordinate

and subject to the rules of the Supreme Court of Appeals or the orders of the chief justice.”).



              On December 2, 2013, the Petitioners filed a motion in the circuit court to have

the instant two cases referred to the Panel. The procedure for seeking a referral to the Panel

is set out under Rule 26.06(a)(3) of the Mass Litigation Rules:

                     The motion shall be served on all the parties, including
              those parties not represented by counsel, all judges in actions
              which are the subject of the motion, and the Panel’s Mass
              Litigation Manager. Any party shall have twenty (20) days after
              the motion is filed to file a reply memorandum stating its
              position and opposition, if any. Any affected judge may file a
              reply memorandum within twenty (20) days thereafter.

This rule permits any party or affected judge to file a response to the motion.

                                               32

              The motion filed by the Petitioners stated that “[t]his litigation is subject to

coordinated case management as mass litigation before the West Virginia Mass Litigation

Panel because it is two Complaints involving common questions of law and fact[.]”

(Emphasis added). The Respondents filed a response to the motion. The response purported

to support the referral motion; but, it actually was inconsistent with the motion. The response

memorandum addressed two separate issues. First, the response argued that the complaint

filed by the original nineteen plaintiff families should not be referred because those plaintiffs

were going to be removed to federal court.33 Second, the response contended that the case

involving the remaining six plaintiff families should be referred to the Panel because their

complaint was actually six separate cases.



              After the motion and response were filed in circuit court, Rule 26.06(c)(1)

outlined the next step in the process. That rule provides that the motion for referral and all

reply memoranda must be submitted for review to the Chief Justice of this Court. This

provision of the rule provides the Chief Justice with two options:

                     Upon review of the motion and reply memoranda, the
              Chief Justice may act directly upon the motion or may direct the
              Panel to conduct a hearing and make recommendations
              concerning coordinated or consolidated proceedings under this
              rule.



              33
                The federal court rejected the Respondents’ attempt to have the complaint of
the nineteen plaintiff families removed to federal court.

                                               33

Rule 26.06(c)(1) (emphasis added). This provision gives the Chief Justice discretion to ask

the Panel to render a recommendation on the referral motion.34 This provision is an

important limitation on the authority of the Panel. The provision states clearly that if the

Chief Justice asks the Panel to review the referral motion, the Panel can make only a

recommendation to the Chief Justice. More importantly, it is only at this stage that the Mass

Litigation Rules allow the Panel to have direct input into whether cases are proper for

litigation before the Panel.35



              In the instant case, the Chief Justice did not ask the Panel to review the referral

motion. On January 14, 2014, the Chief Justice entered an order transferring the two




              34
                   The procedure the Panel must follow is provided by Rule 26.06(c)(2):

                      (2) If the Chief Justice directs, a Panel member or
              members shall hold a hearing to receive evidence and entertain
              arguments by the parties or any judge, and shall submit findings
              of fact and a recommendation to the Chief Justice.
              35
                See. e.g., In re Flood Litig., 216 W. Va. 534, 540 n.3, 607 S.E.2d 863, 869
n.3 (2004) (“The Chief Justice of this Court originally received a motion . . . to refer to the
Mass Litigation Panel certain litigation pending before seven circuit courts. This motion was
referred to the Honorable Gary L. Johnson, . . . as a member of the Mass Litigation Panel,
for the purpose of conducting a hearing and submission of findings of fact and a
recommendation to the Chief Justice regarding the motion to refer. Judge Johnson essentially
concluded that the issues raised in the flood litigation cases could be more efficiently and
fairly resolved by referral to the Mass Litigation Panel. By order of May 16, 2002, the Chief
Justice granted the motion to refer as recommended by Judge Johnson.”).

                                              34

consolidated cases to the Panel.36 The transfer order stated that “[t]he Chief Justice has

determined that such Motion to Refer should be granted and that it is appropriate to transfer

all cases identified in said Motion to the Mass Litigation Panel.” (Emphasis added). Only

two cases were identified in the motion, and therefore, only two cases were transferred.

Thus, the Chief Justice rejected the position of the Respondents that the complaint filed by

the six plaintiff families should be referred to the Panel as six separate cases and that the

remaining nineteen plaintiff families should not be referred to the Panel.



              After the Chief Justice entered the order referring the two cases, the Panel sua

sponte decided that the Chief Justice actually referred twenty-five cases. This determination,

in effect, vacated the Chief Justice’s referral order. The Panel’s order stated that in view of

its interpretation of Rule 3(a), “any other orders that are inconsistent with the Panel’s prior

application of Rule 3(a), as plainly written, are VACATED.” There is no provision in the

Mass Litigation Rules that gives the Panel the authority to vacate an order by the Chief


              36
                The authority of the Chief Justice to enter the order is provided by Rule
26.06(c)(3) as follows:

                            The Chief Justice, whether acting directly upon
                     the motion or upon the recommendation of the Panel
                     member or members, shall enter an order either granting
                     or denying the motion, or providing modified relief. The
                     order shall be filed with the Clerk of the Supreme Court
                     of Appeals who shall send a copy of the order to the
                     Panel Chair and to the clerk(s) of the circuit court(s)
                     where the actions are pending for service on all parties.

                                              35

Justice.



               The Respondents contend in a footnote of their brief that Rule 26.05(f) of the

Mass Litigation Rules is the authority for the Panel’s decision. Rule 26.05(f) states that the

Panel can “take such action as is reasonably necessary and incidental to the powers and

responsibilities conferred by this rule or by the specific directive of the Chief Justice.”37 Rule


               37
                    Rule 26.05 provides in full as follows:

                         The Panel shall:

                                (a) develop and implement case management and
                         trial methodologies to fairly and expeditiously resolve
                         Mass Litigation referred to the Panel by the Chief
                         Justice;

                                (b) preside in Mass Litigation or proceedings
                         therein referred by the Chief Justice;

                                (c) request the assignment by the Chief Justice of
                         additional active or senior status circuit court judges to
                         assist the Panel in resolving Mass Litigation or
                         proceedings therein as needed, and provide assistance
                         and guidance to such judges when assigned;

                                (d) recommend for adoption by the Supreme
                         Court of Appeals rules for conducting the business of the
                         Panel as needed;

                               (e) report periodically to the Chief Justice
                         concerning the Panel’s activities;

                                (f) take such action as is reasonably necessary and
                                                                                      (continued...)

                                                 36

26.05, in its entirety, allows the Panel to implement procedural devices for efficiently

handling cases referred by the Chief Justice. However, we do not find that this provision

authorizes the Panel to vacate an order of the Chief Justice.



              Moreover, there is no provision in the Mass Litigation Rules that expressly or

implicitly gives the Panel discretion to convert two cases referred to it by the Chief Justice

into twenty-five separate cases. In fact, the Mass Litigation Rules are careful to expressly

limit the ability of the Panel to substantively add more cases. For example, under Rule

26.09(b), “[i]f the initial order of the Chief Justice granting a Motion to Refer to the Mass

Litigation Panel does not authorize the Panel to transfer and join with the existing Mass

Litigation any subsequently filed actions, the procedure under Rule 26.06 shall be followed.”

Rule 26.09(b) makes clear that, absent express authorization by the Chief Justice, the Panel




              37
                   (...continued)
                         incidental to the powers and responsibilities conferred by
                         this rule or by the specific directive of the Chief Justice;
                         and

                               (g) develop and implement plans for central
                        organization, including, but not limited to staffing, record
                        keeping, and other assistance for the management of
                        Mass Litigation, the transfer and storage of Mass
                        Litigation court files to the appropriate circuit, the
                        implementation of appropriate technology, and the
                        adoption of necessary rules and procedures.

                                                 37

cannot add new cases to its litigation.38



              The Mass Litigation Panel does not have authority to vacate an order of the

Chief Justice of the West Virginia Supreme Court of Appeals. Therefore, when an order of

the Chief Justice transfers cases to the Panel, the Panel has no authority to separate the cases

under Rule 3(a) of the West Virginia Rules of Civil Procedure for the purpose of

substantively increasing the number of cases that were transferred.



              Although our holding recognizes limitations on the authority of the Panel, we

wish to make clear that we support the Panel’s need to have some discretion in processing

the numerous issues that necessarily flow from mass litigation cases. In this regard, we wish

to be clear in also recognizing that the Panel has the authority to implement procedural

mechanisms to address the numerous individual and collective unique issues that are inherent

in mass litigation. See In re Tobacco Litig., 218 W. Va. 301, 303 n.1, 624 S.E.2d 738, 740

n.1 (2005) (“‘A creative, innovative trial management plan developed by a trial court which

is designed to achieve an orderly, reasonably swift and efficient disposition of mass liability


              38
                 Another example of the restraint placed on the Panel’s authority to alter the
number of cases it has involves class actions. Rule 26.10 of the Mass Litigation Rules
addresses the procedure to be followed when cases referred to the Panel become the subject
of a class action in another proceeding. This rule states that “[i]f any Mass Litigation
transferred to the Panel is later certified as a class action by any court pursuant to Rule 23,
W. Va. R. Civ. P., the Panel may request the Chief Justice transfer the Mass Litigation from
the Panel to the appropriate circuit court.”

                                              38

cases will be approved so long as the plan does not trespass upon the procedural due process

rights of the parties.’” (quoting Syl. pt. 3, State ex rel. Appalachian Power Co. v. MacQueen,

198 W. Va. 1, 479 S.E.2d 300 (1996). Our Rules of Civil Procedure provide a host of

mechanisms for the Panel to use in efficiently processing mass litigation cases. We

encourage the Panel to be innovative within the meaning and spirit of our rules.39



              For example, nothing prevents the Panel from using procedural mechanisms

to procedurally divide the plaintiffs and defendants into any number of relevant groups, so

long as no substantive division occurs as was done in this case. Moreover, to the extent that

some plaintiffs may be subject to dispositive motions based upon such issues as statutes of

limitation or summary judgment, the Panel also is free to devise a scheme that permits the

defendants to raise those issues and have them addressed separately. In addition to these

examples, the Panel also may craft solutions to address other procedural issues that may

arise.



              Furthermore, a good source for suggestions on how to efficiently handle


              39
                  Some of the concerns raised by the Panel in its brief involve out-of-state
litigants filing complaints in this state and naming one West Virginia resident as a plaintiff
in order to defeat federal jurisdiction. There are procedural mechanisms for removing
improperly or fraudulently joined plaintiffs. See Grennell, 298 F.Supp. 2d at 397
(“[M]isjoinder is present, and severance appropriate, when the claims asserted by or against
the joined parties do not arise out of the same transaction or occurrence or do not present
some common question of law or fact.”). Rule 3(a) was not created to address this issue.

                                             39

complex mass litigation issues is the Federal Judicial Center’s Manual for Complex

Litigation, Fourth (2004) (“hereinafter the Manual”).40 Federal courts “often look to the

Manual as a guidepost in crafting procedures that will aid all parties involved in both the

progression and adjudication of complex cases[.]” Dunlavey v. Takeda Pharms. Am., Inc.,

Nos. 6:12-CV-1162, et al., 2012 WL 3715456, at *1 (W.D. La. Aug. 23, 2012). For

example, the Manual suggests courts designate attorneys to act on behalf of other counsel and

parties in addition to their own clients. In fact, the Manual permits the court to appoint well-

seasoned, experienced mass litigation lawyers to spearhead the litigation even though they

may, or may not, be counsel in the pending litigation. The Manual has identified four

categories of counsel: liaison counsel,41 lead counsel,42 trial counsel,43 and committees of

              4 0
                 T h e      M a n u a l      c a n      b e    f o u n d         a t :
http://www.fjc.gov/public/pdf.nsf/lookup/MCL40000.pdf/$file/MCL40000.pdf (last visited
May 14, 2014).
              41
                   The Manual describes the role of “liaison counsel” as follows:

                               Liaison counsel.        Charged with essentially
                        administrative matters, such as communications between
                        the court and other counsel (including receiving and
                        distributing notices, orders, motions, and briefs on behalf
                        of the group), convening meetings of counsel, advising
                        parties of developments, and otherwise assisting in the
                        coordination of activities and positions. Such counsel
                        may act for the group in managing document depositories
                        and in resolving scheduling conflicts. Liaison counsel
                        will usually have offices in the same locality as the court.
                        The court may appoint (or the parties may select) a
                        liaison for each side, and if their functions are strictly
                        limited to administrative matters, they need not be
                                                                                       (continued...)

                                                40

counsel.44 The Manual provides some excellent ideas for handling such issues as discovery


             41
                  (...continued)

                        attorneys.


Manual, § 10.221.
             42
                  The Manual describes the role of “lead counsel” as follows:

                               Lead counsel. Charged with formulating (in
                       consultation with other counsel) and presenting positions
                       on substantive and procedural issues during the litigation.
                       Typically they act for the group–either personally or by
                       coordinating the efforts of others–in presenting written
                       and oral arguments and suggestions to the court, working
                       with opposing counsel in developing and implementing
                       a litigation plan, initiating and organizing discovery
                       requests and responses, conducting the principal
                       examination of deponents, employing experts, arranging
                       for support services, and seeing that schedules are met.

Manual, § 10.221.
             43
                  The Manual describes the role of “trial counsel” as follows:

                              Trial counsel. Serve as principal attorneys at trial
                       for the group and organize and coordinate the work of
                       the other attorneys on the trial team.

Manual, § 10.221.
             44
                  The Manual describes the role of “committees of counsel” as follows:

                              Committees of counsel. Often called steering
                       committees, coordinating committees, management
                       committees, executive committees, discovery
                       committees, or trial teams. Committees are most
                       commonly needed when group members’ interests and
                       positions are sufficiently dissimilar to justify giving them
                                                                                      (continued...)

                                               41

disputes, privilege claims and protective orders, handling documents, discovery of

computerized data, depositions, interrogatories, stipulations, and requests for admission.



              Finally, to the extent that the Panel was attempting to find a way to efficiently

manage the two cases referred by the Chief Justice, it simply was not appropriate to do so by

entering a ruling that effectively vacated the Chief Justice’s order.          A reservoir of

information and procedural devices exist to assist the Panel in bringing the two cases to a fair

and just resolution. As we have noted, we recognize the Panel’s authority to manage cases

referred to it and its ability to craft creative solutions to problems it may encounter in its

consideration of multiple cases. However, we reiterate that such authority granted to the

Panel does not exceed that vested in the Chief Justice of this Court.



                                               IV.


                                        CONCLUSION




              44
                   (...continued)
                         representation in decision making. The court or lead
                         counsel may task committees with preparing briefs or
                         conducting portions of the discovery program if one
                         lawyer cannot do so adequately. Committees of counsel
                         can sometimes lead to substantially increased costs, and
                         they should try to avoid unnecessary duplication of
                         efforts and control fees and expenses.

Manual, § 10.221.

                                                42

              In view of the foregoing, we grant the Petitioners’ request for a writ of

prohibition and prohibit enforcement of the Panel’s order of March 11, 2014, that separated

the two cases referred by the Chief Justice into twenty-five civil cases.

                                                                             Writ granted.




                                             43